         Case 6:20-cv-00456-ADA Document 36 Filed 11/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §     CIVIL ACTION 6:20-cv-00454-ADA
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:20-cv-00455-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6:20-cv-00455-ADA
           Plaintiff,                         §     CIVIL ACTION 6:20-cv-00456-ADA
                                              §     CIVIL ACTION 6:20-cv-00457-ADA
                                              §     CIVIL ACTION 6:20-cv-00458-ADA
                                              §     CIVIL ACTION 6:20-cv-00459-ADA
                                              §     CIVIL ACTION 6:20-cv-00460-ADA
 v.                                           §     CIVIL ACTION 6:20-cv-00461-ADA
                                              §     CIVIL ACTION 6:20-cv-00462-ADA
                                              §     CIVIL ACTION 6:20-cv-00463-ADA
 MICROSOFT CORPORATION,                       §     CIVIL ACTION 6:20-cv-00464-ADA
          Defendant.                          §     CIVIL ACTION 6:20-cv-00465-ADA

WSOU’S NOTICE OF COMPLIANCE REGARDING EXCHANGE OF CLAIM TERMS
                       FOR CONSTRUCTION
TO THE HONORABLE COURT:

       Pursuant to the Court’s Version 3.2 of the Court’s Order Governing proceedings entered

November 5, 2020, and in accordance with the Court’s Scheduling Order, Plaintiff hereby notifies

the Court Plaintiff has served its proposed claim terms for construction on Defendant Microsoft

Corporation via electronic mail on November 20, 2020.
         Case 6:20-cv-00456-ADA Document 36 Filed 11/20/20 Page 2 of 2




Date: November 20, 2020                     Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 20th day of November 2020.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund
